Citation Nr: 1421439	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  09-32 155A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for obesity, to include as secondary to left thigh contusion and bilateral knee degeneration.  

2.  Entitlement to service connection for hypertension, to include as secondary to left thigh contusion and bilateral knee degeneration.  


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1984 to February 1985, March 1987 to March 1990, and September 2006 to March 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is necessary to provide the Veteran an adequate VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (If VA provides an examination in a service connection case it must ensure that the examination is adequate).  The January 2009 VA examination, which addresses only hypertension, and the May 2010 VA examination, which addresses both obesity and hypertension, are inadequate for several reasons.  First, although the examinations address whether the Veteran's claimed conditions are due to or the result of the appellant's service-connected left thigh condition, they fail to address the claimant's service-connected bilateral knee condition.  Next, both examinations fail to address whether the Veteran's claimed conditions are aggravated by his service-connected conditions.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).  Finally, neither examination addressed whether service connection is warranted on a direct basis.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any additional records that show a link between his obesity and hypertension and either his military service or his service-connected disorders.  Any identified records should be obtained and associated with the claims folder.  If the AOJ is unable to obtain any identified records, it must: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The Veteran must then be given an opportunity to respond.

2.  Any pertinent VA or other inpatient or outpatient treatment records dated since September 2009 should be obtained and associated with the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to VA.  If the AOJ cannot locate any VA treatment records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The Veteran must then be given an opportunity to respond.

3.  After any additional records are associated with the claims folder, the Veteran should be afforded a VA examination with a physician.  The examiner is to be provided access to the claims folder, a copy of this Remand, the Virtual VA file, and the VBMS file.  The examiner must specify in the report that the claims folder and any Virtual VA and VBMS records have been reviewed.  The examiner is asked to:  

(a)  Examine the Veteran and provide the following opinions:

(i)  Is it at least as likely as not (a 50 percent probability or greater) that obesity and/or hypertension had onset during or is caused by the Veteran's service.  

(ii)  Is it at least as likely as not (a 50 percent probability or greater) that obesity and/or hypertension is caused by the Veteran's service-connected disorders (left thigh contusion and bilateral knee degeneration).  

(iii)  Is it at least as likely as not (a 50 percent probability or greater) that obesity and/or hypertension is permanently worsened beyond its natural progression (aggravated) by any service-connected disorder or combination of service connected disorders.  If so, provide an opinion as to the extent of the worsening.  

(iv)  If the examiner opines that obesity, but not hypertension, is caused by the Veteran's service or caused or aggravated by service-connected disorders, is it at least as likely as not (a 50 percent probability or greater) that hypertension is caused or permanently worsened beyond its natural progression (aggravated) by the Veteran's obesity.  If aggravated, provide an opinion as to the extent of the worsening.

(b)  Provide an explanation for all opinions, including discussion of the facts of this case and any medical studies or literature relied upon.  If unable to provide any of the requested opinions without resorting to mere speculation, explain why that is the case.

(c)  Comment on the opinions provided in the February 2010 and April 2009 letters from the Veteran's primary care physician.  

4.  The AOJ must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158 , 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  After the development requested has been completed, the AOJ  must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  The AOJ must ensure that the examiner documented his or her consideration of the claims folder and any documents located in Virtual VA and VBMS.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

6.  After completing the above development and any other indicated development, readjudicate the claims that are the subject of this Remand.  If any benefit sought is not granted, provide the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



